   8:19-cr-00249-LSC-SMB Doc # 49 Filed: 05/20/20 Page 1 of 1 - Page ID # 104



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:19CR249

        vs.
                                                                           ORDER
LEAGSAIDH HARGREAVES,

                        Defendant.


       This matter is before the court on Defendant's Motion to Extend Time for Filing of Pretrial
Motions [48]. For good cause shown, I find that the motion should be granted. Defendant will be
given an approximate 60-day extension. Pretrial Motions shall be filed by July 17, 2020.
       IT IS ORDERED:
       1.      Defendant's Motion to Extend Time for Filing of Pretrial Motions [48] is granted.
Pretrial motions shall be filed on or before July 17, 2020.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between May 18, 2020 and July 17, 2020, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).

       Dated this 20th day of May, 2020.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
